DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed on July 25, 2022, amended claims 1-4, 7, 12 and 17 are entered. Claims 21-23 are cancelled. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed July 25, 2022, with respect to the claim objections have been fully considered and are persuasive in view of the amendments.  The objection of claims 1, 7 and 17 has been withdrawn. 
Applicant’s arguments, see Remarks, filed July 25, 2022, with respect to rejection under 35 U.S.C 112(b) have been fully considered and are persuasive in view of the amendments.  The rejection of claim 1 and its dependents has been withdrawn. 
Applicant’s arguments, see Remarks, filed July 25, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paassilta (US 20100286507 A1; cited by applicant).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, all instances of “each of the conductive wire electrodes” should be “each of the plurality of wire electrodes” for consistency with its antecedent.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halter (US 20160081585 A1; previously cited by applicant) in view of Paassilta (US 20100286507 A1; cited by applicant).

With respect to Claim 1, Halter discloses 
An impedance measuring probe (see paragraph 0050, “needle”, Fig. 3-6 #204) for use in a biopsy apparatus (see paragraph 0060, “biopsy procedure”, “impedance measuring system”, Fig. 3-6 #201), comprising: 
a metal elongate member (see paragraph 0050-0052, “needle formed of metal”, Fig. 3-6 #204) having a longitudinal axis (see Fig. 3, longitudinal length axis of the needle), an outer elongate surface (see Fig. 3, a long surface of the needle), a proximal end (see Fig. 3, left side of the needle which is closest to operator), a distal end (see Fig. 3, right side of the needle which will touch the body further away from the operator), a proximal end portion that extends distally from the proximal end (see Fig. 3, portion of needle on the right side), and a distal end portion that extends proximally from the distal end (see Fig. 3, portion of needle on the left side), [.…]; 
a plurality of conductive wire electrodes (see paragraph 0051, “four or more conductors … electrode portion of the conductors”, Fig. 3-6 # 206,#208, #210, #212), each conductive wire electrode of the plurality of conductive wire electrodes having a connection end and a sensing end (see paragraph 0053, each electrode is coupled to a point on a subjects skin which is the sensing end and also connected to the probe which is the connection end, Fig. 3-6), [….], the connection end extending from the proximal end portion of the metal elongate member and the sensing end being located at the distal end portion of the metal elongate member (see Fig. 3, the connection end being on the left side of the needle and the sensing end being on the right side of the needle); and 
an insulation material (see paragraph 0051, “electrically insulating, biocompatible coating”, Fig. 3-7 #214) disposed [….] and around each of the conductive wire electrodes so as to electrically insulate each of the conductive wire electrodes, and with the sensing end of each of the conductive wire electrodes being exposed at the distal end portion of the metal elongate member (see Fig. 3).
	Halter does not disclose the outer elongate surface having a recessed longitudinal channel formed therein having a radial depth extending towards the longitudinal axis that longitudinally extends from the proximal end portion into the distal end portion.
	Paassilta teaches an outer elongate surface (see paragraph 0079 and Fig. 4, frame #15) having a recessed longitudinal channel formed therein (see paragraph 0079 and Fig. 4, frame #15 has a longitudinal channel #20 formed inside) having a radial depth (see Fig. 4, the longitudinal channel #20 has a radial depth) extending towards the longitudinal axis that longitudinally extends from the proximal end portion into the distal end portion (see paragraph 0074, Fig. 4 shows the distal end; and see paragraph 0079 and Fig. 4, the longitudinal channel extends from the proximal end to the distal end).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halter with the teachings of Paassilta to include a recessed longitudinal channel because it would have resulted in the predictable result of allowing electrodes to be run straight through a hole from the proximal end to the distal end of a needle (Paassilta: see paragraph 0079 and Fig. 4).
	 
With respect to Claim 2, all limitations of claim 1 apply in which Halter further discloses the metal elongate member is a solid metal stylet having an outer surface (see paragraph 0050, a needle formed of metal, which is solid, with an outer surface electrically insulating coating), […].
Halter does not disclose that the outer surface of the stylet is the outer elongate surface having the recessed longitudinal channel.
Paassilta teaches an outer surface of the stylet is the outer elongate surface having the recessed longitudinal channel (see paragraph 079, the frame #15 of the needle has the a longitudinal channel #20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a recessed longitudinal channel as taught by Paassilta to the outer surface of the metal elongate member as disclosed by Halter because the addition would have resulted in the predictable result of allowing a wire electrode to be guided through the hole (Paassilta: see paragraph 0079 and Fig. 4).

With respect to Claim 3, all limitations of claim 1 apply in which Halter further discloses the metal elongate member is a tubular member having a tubular side wall (see paragraph 0050, “hollow needle…formed of metal”) that defines a lumen, an exterior surface, and an interior surface (see paragraph 0050-0053, a hollow needle has a lumen with an outside surface and inside surface), […].
Halter does not disclose that the exterior surface is the outer elongate surface having the recessed longitudinal channel.
Paassilta teaches an exterior surface is the outer elongate surface having the recessed longitudinal channel (see paragraph 079, the frame #15 of the needle has a longitudinal channel #20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a recessed longitudinal channel as taught by Paassilta to the outside surface of the metal elongate member as disclosed by Halter because the addition would have resulted in the predictable result of allowing a wire electrode to be guided through the hole (Paassilta: see paragraph 0079 and Fig. 4).

With respect to Claim 4, all limitations of claim 1 apply in which Halter further discloses the metal elongate member is a tubular member having a tubular side wall that defines a lumen and an interior surface (see paragraph 0050-0053, a hollow needle has a lumen with an outside surface and inside surface, Fig. 3-7), […].
Halter does not disclose the interior surface is the outer elongate surface having the recessed longitudinal channel.
Paassilta teaches an interior surface is the outer elongate surface having the recessed longitudinal channel (see paragraph 079, the frame #15 of the needle has a longitudinal channel #20 which is on the inside of the insulation layer #19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a recessed longitudinal channel as taught by Paassilta to the inside surface of the metal elongate member as disclosed by Halter because the addition would have resulted in the predictable result of allowing a wire electrode to be guided through the hole (Paassilta: see paragraph 0079 and Fig. 4).

With respect to Claim 5, all limitations of claim 1 apply in which Paassilta further teaches the insulation material (see paragraph 0079, insulation layers #17) fills the recessed longitudinal channel (see Fig. 4, insulation layers #17 fill the inside of the channel #20).

With respect to Claim 6, all limitations of claim 1 apply in which Halter further discloses the insulation material electrically insulates the plurality of conductive wire electrodes (see paragraph 0051, “electrically insulating, biocompatible coating”, Fig. 3-7 #214) from one another and from the metal elongate member (see paragraph 0051, coating is formed over the electrodes and formed over the outer surface of the needle), each conductive wire electrode of the plurality of conductive wire electrodes having a connection end and a sensing end, the connection end extending from the proximal end portion of the metal elongate member and the sensing end being located at the distal end portion of the metal elongate member (see Fig. 3).

With respect to Claim 7, all limitations of claim 1 apply in which Halter further discloses the metal elongate member (see paragraph 0050-0052, “needle formed of metal”, Fig. 3-6 #204) […] comprising: 
a plurality of conductive wire electrodes (see paragraph 0051, “four or more conductors … electrode portion of the conductors”, Fig. 3-6 # 206,#208, #210, #212), […],  with each conductive wire electrode of the plurality of conductive wire electrodes having a connection end extending from the proximal end portion of the metal elongate member and a sensing end located in the distal end portion of the metal elongate member (see paragraph 0053, each electrode is coupled to a point on a subjects skin which is the sensing end and also connected to the probe which is the connection end, Fig. 3-6); and 
an insulation material (see paragraph 0051, “electrically insulating, biocompatible coating”, Fig. 3-7 #214) disposed in […] and around a respective conductive wire electrode of the plurality of conductive wire electrodes so as to electrically insulate the respective conductive wire electrode, and wherein the sensing end of each respective conductive wire electrode of the plurality of conductive wire electrodes is exposed at the distal end portion of the metal elongate member (see Fig. 3).
Halter does not disclose the metal elongate member has a plurality of recessed longitudinal channels.
Paassilta teaches a plurality of recessed longitudinal channels (see paragraph 0079 and Fig. 4, the needle has longitudinal channel #20 which is filled with different layers that create multiple channels within #20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of recessed longitudinal channel as taught by Paassilta to the surface of the metal elongate member as disclosed by Halter because the addition would have resulted in the predictable result of allowing multiple electrodes to be guided through the hole (Paassilta: see paragraph 0079 and Fig. 4).

With respect to Claim 8, all limitations of claim 7 apply in which Halter further discloses a circumferential arrangement of multiple sensing ends located at the distal end portion of the metal elongate member near a distal tip of the metal elongate member (see paragraph 0053, Fig. 3-6, the sensing part of electrodes #206 #208 #210 #212 are circumferentially arranged at the distal end of the needle), the circumferential arrangement of the multiple sensing ends configured to provide tissue impedance information (see paragraph 0053, impedance measurements are derived by the electrodes).

With respect to Claim 9, all limitations of claim 7 apply in which Halter further discloses a longitudinally spaced arrangement of multiple sensing ends located along the distal end portion of the metal elongate member (see paragraph 0053, Fig. 3, the sensing part of electrodes #206 #208 #210 #212 are arranged at the distal end of the needle), the longitudinally spaced arrangement of multiple sensing ends configured to provide penetration depth information (see paragraph 0060, insertion is guided by real-time images and high frequency impedance characteristics).

With respect to Claim 10, all limitations of claim 9 apply in which Halter further discloses a longitudinally spaced arrangement of multiple circumferential metallic bands that surround the distal end portion of the metal elongate member (see paragraph 0049-0053, Fig. 3-6 #224, the circumferentially placed electrically contact bands are arranged at the distal end of the needle), with insulation material interposed between the multiple circumferential metallic bands and the metal elongate member, the multiple circumferential metallic bands being respectively electrically connected to the longitudinally spaced arrangement of multiple sensing ends (see paragraph 0050-0053, Figs. 3-6, the contractor ring #222 has electrical contacts and it is attached to a cable and makes contact with the sensing ends of the electrode).

With respect to Claim 11, all limitations of claim 1 apply in which Halter further discloses the metal elongate member is one of a solid stylet (see paragraph 0050, a needle formed of metal, which is solid, with an outer surface electrically insulating coating) and a tubular member having a tubular side wall (see paragraph 0050-0053, a hollow needle has a lumen with an outside surface and inside surface, Fig. 3-7).

With respect to Claim 17, Halter discloses
An impedance measuring probe (see paragraph 0050, “needle”, Fig. 3-6 #204) for use in a biopsy apparatus (see paragraph 0060, “biopsy procedure”, “impedance measuring system”, Fig. 3-6 #201), comprising:
a tubular member having a tubular side wall having a first proximal end, a first distal end, and a first distal end portion that extends proximally from the first distal end, the tubular side wall defining a lumen (see paragraph 0050-0053, a hollow needle has a lumen with an outside surface and inside surface, Fig. 3-6); 
an elongate metal stylet positioned in the lumen (see paragraph 0050, trocar #202 is placed in the lumen of the needle, Fig. 3-6), the elongate metal stylet having a longitudinal axis (see Fig. 3, longitudinal length axis of the needle), an outer elongate surface (see Fig. 3, a long surface of the needle), a second proximal end (see Fig. 3, left side of the needle which is closest to operator), a second distal end (see Fig. 3, right side of the needle which will touch the body further away from the operator) and a second distal end portion that extends proximally from the second distal end (see Fig. 3); 
[…];
at least one conductive wire electrode (see paragraph 0051, “four or more conductors … electrode portion of the conductors”, Fig. 3-6 # 206,#208, #210, #212) […], the conductive wire electrode being electrically insulated from the tubular member and the elongate metal stylet by insulation material (see paragraph 0051, electrically insulating, biocompatible coating , Fig. 3-7 #214), each conductive wire electrode having a connection end and a sensing end (see paragraph 0053, each electrode is coupled to a point on a subjects skin which is the sensing end and also connected to the probe which is the connection end, Fig. 3-6).
	Halter does not disclose a plurality of recessed longitudinal channels formed in one of, or both of, a surface of the tubular side wall of the tubular member and the outer elongate surface of elongate stylet, wherein each recessed longitudinal channel extends along a longitudinal extent of one of the tubular side wall of the tubular member and the elongate metal stylet and has a radial depth extending towards or away from the longitudinal axis.
Paassilta teaches a plurality of recessed longitudinal channels (see paragraph 0079 and Fig. 4, the needle has longitudinal channel #20 which is filled with different layers that create multiple channels within #20) formed in one of, or both of, a surface of the tubular side wall of the tubular member and the outer elongate surface of the elongate stylet (see paragraph 0079 and Fig. 4, frame #15 has a longitudinal channel #20 formed inside), wherein each recessed longitudinal channel extends along a longitudinal extent of one of the tubular side wall of the tubular member and the elongate metal stylet  (see paragraph 0079 and Fig. 4, frame #15 has a longitudinal channel #20 formed inside that extends in a longitudinal direction)and has a radial depth extending towards or away from the longitudinal axis (see Fig. 4, the longitudinal channel #20 has a radial depth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halter with the teachings of Paassilta to include a recessed longitudinal channel because it would have resulted in the predictable result of allowing multiple electrodes to be run straight through a hole from the proximal end to the distal end of a needle (Paassilta: see paragraph 0079 and Fig. 4).

With respect to Claim 18, all limitations of claim 17 apply in which Halter further discloses the tubular side wall (see paragraph 0050, “hollow needle…formed of metal”) defines an exterior surface and an interior surface (see paragraph 0050-0053, a hollow needle has a lumen with an outside surface and inside surface), […].
Halter does not teach a respective recessed longitudinal channel is located on at least one of the exterior surface and the interior surface.
Paassilta teaches a respective recessed longitudinal channel is located on at least one of the exterior surface and the interior surface (see paragraph 079, the frame #15 of the needle has a longitudinal channel #20 which is on the inside of the insulation layer #19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a recessed longitudinal channel as taught by Paassilta to the inside surface of the metal elongate member as disclosed by Halter because the addition would have resulted in the predictable result of allowing a wire electrode to be guided through the hole (Paassilta: see paragraph 0079 and Fig. 4).

With respect to Claim 19, all limitations of claim 17 apply in which Halter further discloses
the tubular side wall of the tubular member […], and comprising: 
a plurality of conductive wire electrodes (see paragraph 0051, “four or more conductors … electrode portion of the conductors”, Fig. 3-6 # 206,#208, #210, #212), […], with each conductive wire electrode of the plurality of conductive wire electrodes having a connection end extending from the first proximal end portion of the tubular side wall (see paragraph 0053, each electrode is coupled to a point on a subjects skin which is the sensing end and also connected to the probe which is the connection end, Fig. 3-6) configured for connection to a controller circuit (see paragraph 0053, Fig. 3 #250, impedance measurement apparatus has multiple parts including a microprocessor and a high frequency alternating-current driver) of the biopsy apparatus (Fig. 3 #201) and having a sensing end located in the first distal end portion of the tubular side wall (see paragraph 0053, each electrode is coupled to a point on a subjects skin which is the sensing end and also connected to the probe which is the connection end, Fig. 3-6); and 
insulation material (see paragraph 0051, “electrically insulating, biocompatible coating”, Fig. 3-7 #214) disposed in […] and around each respective conductive wire electrode of the plurality of conductive wire electrodes so as to electrically insulate each respective conductive wire electrode , and wherein the sensing end of each respective conductive wire electrode of the plurality of conductive wire electrodes is exposed at the first distal end portion of the tubular side wall (see Fig. 3).
Halter does not disclose a plurality of recessed longitudinal channels.
Paassilta teaches a plurality of recessed longitudinal channels (see paragraph 0079 and Fig. 4, the needle has longitudinal channel #20 which is filled with different layers that create multiple channels within #20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of recessed longitudinal channel as taught by Paassilta to the surface of the metal elongate member as disclosed by Halter because the addition would have resulted in the predictable result of allowing multiple electrodes to be guided through the hole (Paassilta: see paragraph 0079 and Fig. 4).

With respect to Claim 20, all limitations of claim 17 apply in which Halter further discloses a circumferential arrangement of multiple sensing ends located at the first distal end portion of the tubular side wall (see paragraph 0053, Fig. 3-6, the sensing part of electrodes #206 #208 #210 #212 are circumferentially arranged at the distal end of the needle), the circumferential arrangement of the multiple sensing ends configured to provide tissue impedance information (see paragraph 0053, impedance measurements are derived by the electrodes) to a controller circuit (see paragraph 0053, Fig. 3 #250, impedance measurement apparatus has multiple parts including a microprocessor and a high frequency alternating-current driver connected to the proximal end of the needle and electrodes).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Halter in view of Paassilta and Kaplan (US 20020055689 A1; previously cited).

With respect to Claim 12, Halter discloses
A biopsy apparatus (see paragraph 0060, “biopsy procedure”, “impedance measuring system”, Fig. 3-6 #201), comprising: 
a biopsy driver (see paragraph 0053, “driver”) having a housing (see Fig. 3, area where the units of the impedance measurement apparatus #250 are located) that carries a controller circuit (see paragraph 0053, Fig. 3 #250, impedance measurement apparatus has multiple parts including a microprocessor and a high frequency alternating-current driver connected to the proximal end of the needle and electrodes) […]; and
an elongate metal stylet (see paragraph 0050, trocar #202 is placed in the needle, Fig. 3-6) having a longitudinal axis (see Fig. 3, longitudinal length axis of the needle), an elongate outer surface (see Fig. 3, a long surface of the needle), a proximal end (see Fig. 3, left side of the needle which is closest to operator), a distal end (see Fig. 3, right side of the needle which will touch the body further away from the operator) a proximal end portion that extends distally from the proximal end, and a distal end portion that extends proximally from the distal end (see Fig. 3), […];
at least one conductive wire electrode […], with each conductive wire electrode having a connection end that extends from the proximal end portion of the elongate metal stylet and having a sensing end that is located in the distal end portion of the elongate metal stylet, the connection end being electrically connected to the controller circuit (see paragraph 0053, Fig. 3 #250, impedance measurement apparatus has multiple parts including a microprocessor and a high frequency alternating-current driver connected to the proximal end of the needle and electrodes); and 
insulation material disposed in […] and around each respective conductive wire electrode so as to electrically insulate each respective conductive wire electrode, and wherein the sensing end of each respective conductive wire electrode is exposed at the distal end portion of the elongate metal stylet.
	Halter does not explicitly disclose the outer elongate surface having a plurality of recessed longitudinal channels formed therein that extends from the proximal end portion and into the distal end portion, each recessed longitudinal channel of the plurality of recessed longitudinal channels having a radial depth extending towards the longitudinal axis; at least one conductive wire electrode positioned in each channel of the plurality of recessed longitudinal channels, wherein each conductive wire electrode is located in and extends along a respective recessed longitudinal channel of the plurality of recessed longitudinal channels; insulation material disposed in the plurality of recessed longitudinal channels.
	Paassilita teaches the outer elongate surface having a plurality of recessed longitudinal channels having a radial depth extending towards the longitudinal axis (see paragraph 0079 and Fig. 4, the needle has longitudinal channel #20 which is filled with different layers that create multiple channels within #20); at least one conductive wire electrode positioned in each channel of the plurality of recessed longitudinal channels (see paragraph 0079 and Fig. 4, electrodes #16 and #18 are located inside longitudinal channels #20), wherein each conductive wire electrode is located in and extends along a respective recessed longitudinal channel of the plurality of recessed longitudinal channels (see paragraph 0079 and Fig. 4, electrodes #16 and #18 are located inside longitudinal channels #20 and extend in a longitudinal direction within the channel); insulation material disposed in the plurality of recessed longitudinal channels (see paragraph 0079 and Fig. 4, insulation layers #17 are within the longitudinal channels #20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of recessed longitudinal channel as taught by Paassilta to the surface of the metal elongate member as disclosed by Halter because the addition would have resulted in the predictable result of allowing multiple electrodes to be guided through the hole (Paassilta: see paragraph 0079 and Fig. 4).
	Halter and Paassilta both do not explicitly disclose a motor, the controller being electrically and communicatively coupled to the motion, the motor having a motor shaft, the proximal end portion being drivably coupled to the motor shaft of the motor.
	Kaplan teaches a biopsy device (see paragraph 0078, “instrument”, Fig. 2) which teaches a motor (see paragraph 0078-0080, “motor”, Fig. 2 #130), the controller circuit being electrically and communicatively coupled to the motor (see paragraph 0087, “microprocessor”, Fig. 2 #126), the motor having a motor shaft (see paragraph 0078-0080, “motor shaft”, Fig. 3 #136) and teaches a proximal end portion (Fig. 3, side of the instrument with the battery source #132) coupled to the motor shaft of the motor.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have added a motor and a motor shaft as taught by Kaplan to the elongate metal stylet as taught by Halter and Paassilta because the addition would have resulted in the predictable result of connecting the proximal end portion of the metal elongate stylet to a motor and controlling operations of the biopsy device (Imran: see paragraph 0078-0080).

With respect to Claim 13, all limitations of claim 12 apply in which Halter further discloses a circumferential arrangement of multiple sensing ends located at the distal end portion of the elongate metal stylet near the distal tip (see paragraph 0053, Fig. 3-6, the sensing part of electrodes #206 #208 #210 #212 are circumferentially arranged at the distal end of the needle), the circumferential arrangement of the multiple sensing ends configured to provide tissue impedance information (see paragraph 0053, impedance measurements are derived by the electrodes) to the controller circuit (see paragraph 0053, Fig. 3 #250, impedance measurement apparatus has multiple parts including a microprocessor and a high frequency alternating-current driver connected to the proximal end of the needle and electrodes).

With respect to Claim 14, all limitations of claim 12 apply in which Halter further discloses a longitudinally spaced arrangement of multiple sensing ends located along the distal end portion of the elongate metal stylet tip (see paragraph 0053, Fig. 3, the sensing part of electrodes #206 #208 #210 #212 are arranged at the distal end of the needle), the longitudinally spaced arrangement of multiple sensing ends configured to provide penetration depth information (see paragraph 0060, insertion is guided by real-time images and high frequency impedance characteristics) to the controller circuit (see paragraph 0053, Fig. 3 #250, impedance measurement apparatus has multiple parts including a microprocessor and a high frequency alternating-current driver connected to the proximal end of the needle and electrodes).

With respect to Claim 15, all limitations of claim 14 apply in which Halter further discloses a longitudinally spaced arrangement of multiple circumferential metallic bands that surround the distal end portion of the elongate metal stylet (see paragraph 0049-0053, Fig. 3-6 #224, the circumferentially placed electrically contact bands are arranged at the distal end of the needle), with insulation material interposed between the multiple circumferential metallic bands and the elongate metal stylet, the multiple circumferential metallic bands being respectively electrically connected to the longitudinally spaced arrangement of multiple sensing ends (see paragraph 0050-0053, Figs. 3-6, the contractor ring #222 has electrical contacts and it is attached to a cable and makes contact with the sensing ends of the electrode).

With respect to Claim 16, all limitations of claim 12 apply in which Halter further discloses 
a coaxial cannula (see paragraph 0050, sampling device, Fig. 3 #200) having a hub (see paragraph 0051, back of needle has an outer coating, Fig. 3 #214) and a tubular member (see paragraph 0050-0053, a hollow needle has a lumen with an outside surface and inside surface, Fig. 3-7), the tubular member having a tubular side wall having a proximal end, a distal end, and a distal end portion that extends proximally from the distal end, the side wall defining a lumen (see Fig. 3), the elongate metal stylet positioned in the lumen (see paragraph 0050, long metal trocar positioned inside the hollow needle, Fig. 3), […]; and
at least one additional conductive wire electrode (see paragraph 0054, additional electrodes in the needle) […], each additional conductive wire electrode being electrically insulated from the tubular member by insulation material (see paragraph 0051, “electrically insulating, biocompatible coating”, Fig. 3-7 #214), and each additional conductive wire electrode having a connection end electrically connected to the controller circuit and an exposed sensing end (see paragraph 0053, each electrode is coupled to a point on a subjects skin which is the sensing end and also connected to the probe which is the connection end, Fig. 3-6).
	Halter does not disclose recessed longitudinal channels formed in the tubular side wall that extended along a longitudinal extent of the tubular side wall of the tubular member or at least one additional conductive wire electrode positioned in each recessed longitudinal channel.
	Paassilta teaches recessed longitudinal channels formed in the tubular side wall that extended along a longitudinal extent of the tubular side wall of the tubular member (see paragraph 0079 and Fig. 4, the channel #20 is formed on the longitudinal side of the frame #15 of the needle) and at least one additional conductive wire electrode positioned in each recessed longitudinal channel (see paragraph 0079 and Fig. 4, electrodes #18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halter with the teachings of Paasilta because it would have resulted in the predictable result of running electrodes from the proximal end to the distal end of a needle to measure tissues that are extremely close to the tip (Passilta: see paragraph 0010).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791